                           Case 19-61592     Doc 33     Filed 02/24/21 Entered 02/24/21 16:47:35             Desc Main
                                                          Document     Page 1 of 8



                                                   IN THE UNITED STATES BANKRUPTCY COURT
                                                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                                             LYNCHBURG DIVISION
                               In re:
                               TENNILLE ANNETTE CALLANDS,                                 CHAPTER 13
                                              DEBTOR.                                     CASE NO. 19-61592

                               NISSAN MOTOR ACCEPTANCE CORPORATION,
                                          MOVANT,
                               vs.
                               TENNILLE ANNETTE CALLANDS
                               and HERBERT L. BESKIN, TRUSTEE,
                                              RESPONDENTS.


                                             MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                                                                          NOTICE

                               YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS THEM WITH
                               YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU
                               MAY WISH TO CONSULT ONE.)

                               TO:     TENNILLE ANNETTE CALLANDS, DEBTOR
                                       HERBERT L. BESKIN, TRUSTEE
                               IF YOU DO NOT WISH THE COURT TO GRANT THE RELIEF SOUGHT IN THE MOTION, OR IF YOU WANT THE
                               COURT TO CONSIDER YOUR VIEWS ON THE MOTION, THEN WITHINFOURTEEN (14) DAYS FROM THE DATE OF
                               ENTRY OF THE PRE-HEARING ORDER, YOU MUST FILE A WRITTEN RESPONSE EXPLAINING YOUR POSITION
                               WITH THE COURT AND SERVE A COPY ON THE MOVANT. UNLESS A WRITTEN RESPONSE IS FILED AND SERVED
                               WITHIN THIS FOURTEEN (14) DAY PERIOD, THE COURT MAY DEEM OPPOSITION WAIVED, TREAT THE MOTION
                               AS CONCEDED, AND ISSUE AN ORDER GRANTING THE REQUESTED RELIEF WITHOUT FURTHER NOTICE OR
                               HEARING.

                               IF YOU MAIL YOUR RESPONSE TO THE COURT FOR FILING, YOU MUST MAIL IT EARLY ENOUGH SO THE COURT
                               WILL RECEIVE IT ON OR BEFORE THE EXPIRATION OF THE FOURTEEN (14) DAY PERIOD.

                               THE HEARING ON THIS MOTION FOR RELIEF FROM THE AUTOMATIC STAY SHALL
                               BE HELD ON MARCH 25, 2021 AT 9:30 AM BY VIDEO USING ZOOM SOFTWARE
                               INSTEAD OF PHYSICAL APPEARANCE AT THE COURT. PLEASE VISIT https://vawb-
                               uscourts-gov.zoomgov.com/j/1618710032 TO PARTICIPATE IN THE SCHEDULED
                               HEARING. ALTERNATIVELY, YOU MAY LOG IN TO YOUR OWN ZOOM ACCOUNT
                               AND JOIN THE MEETING USING MEETING ID 161 871 0032.

                                        Nissan Motor Acceptance Corporation (“Movant”) hereby moves this Court,
                               pursuant to 11 U.S.C. §362, for relief from the automatic stay with respect to 2017 Nissan
D. Carol Sasser, Esquire
Counsel for Movant
Samuel I White, P.C.
Bar No. 28422
596 Lynnhaven Parkway
Suite 200
Virginia Beach, VA 23452
(757) 490-9284
File No. 77932
Case 19-61592       Doc 33     Filed 02/24/21 Entered 02/24/21 16:47:35             Desc Main
                                 Document     Page 2 of 8



    Murano VIN 5N1AZ2MH3HN167081 (the “Property”), for all purposes allowed by the Retail
    Installment Sale Contract and applicable law. In further support of this Motion, Movant
    respectfully states:
            1.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §157
    and §1334 and 11 U.S.C. §362(d), and this matter is a core proceeding.
            2.      A petition under Chapter 13 of the United States Bankruptcy Code was filed
    with respect to the Debtor on July 31, 2019.
            3.      A Chapter 13 Plan was confirmed on October 21, 2019.
            4.      Upon information and belief, the Movant has a validly perfected security
    interest in a 2017 Nissan Murano VIN 5N1AZ2MH3HN167081, pursuant to a valid Retail
    Installment Sale Contract dated August 4, 2017.       A copy of the Retail Installment Sale
    Contract and a copy of the evidence of Title establishing Movant’s security interest are
    attached hereto as Exhibit A.
            5.      As of February 23, 2021, the unpaid principal and interest balance due is
    $25,195.20 and the approximate outstanding amount of the Obligations less any partial
    payments or suspense balance is $26,024.37.
            6.      The following chart sets forth the number and amount of post-petition
    payments due pursuant to the terms of the Note as of February 23, 2021:
      Number of            From             To            Monthly Payment        Total Payments
      Payments                                            Amount
      3                    12/18/2020       02/18/2021    $764.13                $2,292.39
      Less post-petition partial payments (suspense balance):                    ($21.31)
                                                                     Total:      $2,271.08

            7.      As of February 23, 2021, the total post-petition arrearage/delinquency is
    $25,190.20 consisting of (i) the foregoing total of post-petition payments in the amount of
    $2,271.08, plus (ii) the following fees:
            Fee Description                                    Amount
            N/A                                                $0.00

            8.      The estimated Clean Retail value of the Property is $23,675.00. The basis
    for such valuation is: NADA, a copy of which is attached hereto as Exhibit B.
            9.      Cause exists for relief from the automatic stay for the following reasons:
                   i.        Movant’s interest in the Property is not adequately protected.
                  ii.        Post-Petition payments required by the confirmed plan have not
                             been made to Movant.
            10.     In the event the Notice of Hearing contained in this Motion sets forth a date
    more than thirty (30) days beyond the date of the filing of this Motion, Movant consents to
Case 19-61592     Doc 33     Filed 02/24/21 Entered 02/24/21 16:47:35           Desc Main
                               Document     Page 3 of 8



    the extension of the automatic stay imposed by 11 U.S.C. §362(a) beyond the thirty-day limit
    imposed by 11 U.S.C. §362(e) and waives its rights thereunder.
           WHEREFORE, Movant prays that this Court issue an Order terminating or
    modifying the stay and granting the following:
           1.      Relief from the stay for all purposes allowed by applicable law and the
    Retail Installment Sale Contract to enforce its remedies to obtain possession of the
    Property and any and all other collateral pledged under the Retail Installment Sale
    Contract.
           2.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
           3.      For such other relief as the Court deems proper.


           Dated: February 24, 2021

                                                NISSAN MOTOR ACCEPTANCE
                                                CORPORATION


                                                By: /s/ D. Carol Sasser
                                                Eric D. White, Esquire, Bar No. 21346
                                                Johnie R. Muncy, Esquire, Bar No. 73248
                                                1804 Staples Mill Road, Suite 200
                                                Richmond, VA 23230

                                                D. Carol Sasser, Esquire, Bar No. 28422
                                                596 Lynnhaven Parkway, Suite 200
                                                Virginia Beach, VA 23452

                                                Samuel I. White, P.C.
                                                Tel: (757) 490-9284
                                                Fax: (757) 497-2802 (757) 490-8143
                                                dsasser@siwpc.com
Case 19-61592     Doc 33     Filed 02/24/21 Entered 02/24/21 16:47:35           Desc Main
                               Document     Page 4 of 8



                                   CERTIFICATE OF SERVICE

            I certify that on February 24, 2021, the foregoing Motion was served via CM/ECF on
    Herbert L Beskin, Trustee, and H. David Cox, Counsel for Debtor, at the email addresses
    registered with the Court, and that a true copy was mailed via first class mail, postage
    prepaid, to Tennille Annette Callands, Debtor, 116 Majestic Circle, Amherst, VA 24521.

                                                /s/ D. Carol Sasser
                                                D. Carol Sasser, Esquire
                                                Samuel I. White, P.C.
Case 19-61592   Doc 33   Filed 02/24/21 Entered 02/24/21 16:47:35   Desc Main
                           Document     Page 5 of 8
Case 19-61592   Doc 33   Filed 02/24/21 Entered 02/24/21 16:47:35   Desc Main
                           Document     Page 6 of 8
Case 19-61592   Doc 33   Filed 02/24/21 Entered 02/24/21 16:47:35   Desc Main
                           Document     Page 7 of 8
Case 19-61592   Doc 33   Filed 02/24/21 Entered 02/24/21 16:47:35   Desc Main
                           Document     Page 8 of 8
